Capozzoli, J. (dissenting).
"The totality of the evidence at the trial raised issues of fact, the determination of which was clearly within the province of the jury. Keeping in mind that the burden of proof is upon the proponent of a will to show that, at the time of the execution thereof, the decedent was of a sound and disposing mind and memory, no satisfactory reason is demonstrated as to why we should interfere with the determination of the jury.
Steuer and Babin, JJ., concur with McNally, J.; Capozzoli, J., dissents in opinion in which Eager, J.P., concurs.
Decree reversed, on the law, with $50 costs and disbursements to all parties filing briefs, payable out of the estate, and the matter remitted to the Surrogate’s Court, Bronx County, to enter a decree admitting the propounded instrument to probate as the last will and testament of the decedent.